Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the amending of claim 1.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument directed to the order of magnitude difference.
The Examiner cites new art to more concretely tie the operation of the optical isolator to providing a spectrum/linewidth reducing function.
The Examiner notes that claim 1 seems to be stating that the “optical device” in total performs the linewidth reduction of the seed output from the cavity, while the current arguments appear to be directed more to the operation of the optical isolator providing the linewidth narrowing function. The Examiner suggests this distinction be more clearly stated in the claim.

For clarity, the Examiner further notes the following statement from the 10/27/2020 office action:
The Applicant has argued that Morville teaches all of previous claim 1.
contained an omission and was instead intended to read in the following manner:
The Applicant has argued that the Examiner’s position is that Morville teaches all of previous claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7-11 and 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morville et al. (US 2005/0073687) in view of Cheng et al. (US 6449091).
With respect to claim 1, Morville teaches an optical device (fig.7) comprising: a laser source (fig.7 #1);  5a passive optical cavity (fig.7 #2) in optical communication with the laser source along a cavity input path; and an unbalanced optical coupler (fig.7 #20) on the cavity input path, wherein the unbalanced optical coupler is an optical isolator ([0044]) arranged to couple a source signal from the laser source into the optical cavity, and to couple a seed signal received back 10from the optical cavity into a lasing cavity of the laser source ([0043]), wherein the unbalanced optical coupler is operable to attenuate the seed signal returned from the optical cavity so that an optical power of the seed signal is lower than an optical power of the source signal ([0044]), and wherein the optical device is configured Note that by tuning in small amounts around the central wavelength the spectrum of light returned to the laser is thereby necessarily reduced to less than the linewidth of the returning seed light.
Morville does not specify the output of the laser is of a linewidth an order of magnitude small than the output seed from the optical cavity and equal to or less than 0.6kHz. Morville clearly desires a laser device which produces a much reduced linewidth (fig.3 [0032]) and recognizes that reducing the 
With respect to claim 3, Morville teaches the source signal has a first power that is equal to or greater than three orders of magnitude higher than the 20seed signal ([0044] via 1000x reduction).  
With respect to claim 7, Morville teaches the laser source comprises a laser diode module ([0029]).  
35With respect to claim 8, Morville teaches the optical cavity comprises an output coupler arranged to transmit an output signal (fig.7 #7 output to #15).  
With respect to claim 9, Morville teaches the optical cavity is configured as a Fabry-Perot cavity (fig.7 #2 via mirror configuration).  
With respect to claim 10, Morville teaches 5With  the optical cavity comprises an optical path between a first cavity mirror (fig.7 #6) and a second cavity mirror (fig.7 #7) via an intermediate mirror (fig.7 #8).  
With respect to claim 11, Morville teaches the first cavity 10mirror, second cavity mirror, and the intermediate mirror have a reflectivity equal to or greater than 99.95% ([0032]).  
With respect to claim 14, Morville teaches 20With  the optical path comprises a first path portion extending between the first cavity mirror and the intermediate mirror (fig.7 #L1), and a second path portion extending between the intermediate mirror and the second cavity mirror (fig.7 #L2), wherein the first path portion is disposed at an acute angle relative to the second path portion (fig.7 via V-shape).  

With respect to claim 16, Morville teaches beam shaping 30optics mounted on the cavity input path between the laser source and the optical cavity (fig.7 #L).  
With respect to claim 17, Morville teaches a phase adjuster (fig.7 #22) mounted on the cavity input path, wherein the phase adjuster includes an adjustable 35optical element (fig.7 #12) for varying an optical length of the cavity input path.
With respect to claim 18, Morville further teaches wherein the optical device is configured to balance losses of the lasing cavity with the optical power of the seed signal to ensure that only 0.1%-10% of the seed signal actively contributes to feedback within the lasing cavity (losses of the lasing cavity inherently alter output power from the laser source; seed signal return power inherently modified by feedback from the optical cavity and the isolator; the isolator then ensuring 0.1%-10% contributes to feedback via selection of the pass-through power [0044]).  Morville does not specify only 1-2% of the seed is used as feedback. It would have been obvious to one of ordinary skill in the art before the filing of the instant application to select a value of 1-2% of seed feedback from the isolator to the laser as Morville has taught a selectable range of 0.1-10% which overlaps the 1-2% range, has recognized the amount of feedback as a result affective variable ([0011, 32]) the selection of which provides for stable operation at a reduced linewidth ([0032]; see also MPEP 2144.05 II A/B).


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morville and Cheng in view of Schulz (US 5052786).
With respect to claim 2, Morville, as modified, teaches 15With W the unbalanced optical coupler comprises an optical isolator ([0044]). Morville does not specify the isolator is configured to block .

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morville and Cheng in view of Maleki et al. (US 2008/0310463).
With respect to claim 4, Morville, as modified, teaches the device outlined above, but does not teach a substrate, wherein the laser source and optical cavity are mounted on or formed integrally with the substrate.  Maleki teaches a similar laser device formed along with a feedback cavity (fig.11) wherein the source and cavity are formed mounted on a substrate (fig.11 chip housing). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to form the source and cavity of Morville on a single substrate as taught by Maleki in order to provide an integrated unit capable of being assembled together and moved as one (see MPEP 2144.04 V B).
With respect to claim 5, Morville, as modified by Maleki, teaches the device outlined above, but does not teach the substrate is made from fused silica.  These materials are known in the art to be used with lasers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the laser of these known materials, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice and would allow for selection of a material with desirable insulative properties.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
.

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morville and Cheng in view of Pocholle et al. (US 2004/0202222).
With respect to claims 12 and 13, Morville, as modified, teaches the device outlined above, including the use of gas inside the cavity (title, abstract), but does not teach the optical path is a waveguide, wherein the waveguide comprises a hole formed in a dielectric body, and wherein the first cavity mirror, second cavity mirror, and the intermediate mirror are mounted on the dielectric body.  Pocholle teaches forming a cavity of dielectric material ([0027]), forming holes in the dielectric material (fig.3 #15-18) thereby forming waveguides, the holes containing a gas ([0027]) and mounting mirrors to the dielectric material (fig.3 #23-26). It would have been obvious to one of ordinary skill in the art before the filing of the instant application to make use of a similar cavity material with holes and integrated mirrors as taught by Pocholle for the cavity of Morville in order to effectively guide the optical wave as well as create a more thermally stable system (Pocholle, [0027]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20100329287 is found to teach a reference cavity which is hollow and formed of glass.

	US 8964185 teaches a similar laser gas monitor which states the lower the output linewidth the better to improve measuring precision of the gas (col.7 line 49 - col.8 line 2).
US 5737349, 5111330 and 5044713 teach tunable optical isolators used with lasers.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/               Primary Examiner, Art Unit 2828